DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “a frontside build-up interconnect structure over the copper studs of the bridge die and coupled to second ends of the copper posts opposite the first ends of the copper posts, the frontside build-up interconnect structure comprising ultra-high density pads within a footprint of the bridge die with a pitch less than 25 µm end high density pads with a pitch of greater than or equal to 25 µm outside a footprint of the bridge die” in combination with the remaining claimed features.
Regarding claim 6, the prior art does not disclose “a frontside build-up interconnect structure over the copper studs of the bridge die and coupled to second ends of the copper posts opposite the first ends of the copper posts, the frontside build-up interconnect structure comprising first pads at a first pitch within a footprint of the bridge die of less than or equal to 45µm and second pads at a second pitch outside a footprint of the bridge die, wherein the second pitch is greater than the first pitch” in combination with the remaining claimed features.
Regarding claim 14, the prior art does not disclose “forming a frontside build-up interconnect structure over the copper studs of the bridge die and coupled to second ends of the copper posts opposite the first ends of the copper posts, the frontside build-up interconnect structure comprising first pads at a first pitch within a footprint of the bridge die of less than or equal to 60 µm and second pads at a second pitch outside a footprint of the bridge die, wherein the second pitch is greater than the first pitch” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899